Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 1 of 37    PageID #:
                                   1971
                                                                                  1


     1                    IN THE UNITED STATES DISTRICT COURT

     2                         FOR THE DISTRICT OF HAWAII

     3
          A.B. and A.M.B., by their           )   CV 18-00477LEK-RT
     4    parents and next friends,           )
          C.B. and D.B., and T.T.,            )
     5    by her parents and next             )   Honolulu, Hawaii
          friends, K.T. and S.T.,             )   September 19, 2019
     6                                        )
                    Plaintiffs,               )   (59-1) MOTION TO CERTIFY
     7                                        )   CLASS
            vs.                               )
     8                                        )
          HAWAII STATE DEPARTMENT OF          )
     9    EDUCATION and OAHU                  )
          INTERSCHOLASTIC ASSOCIATION,        )
    10                                        )
                    Defendants.               )
    11                                        )

    12
                              TRANSCRIPT OF PROCEEDINGS
    13                BEFORE THE HONORABLE LESLIE E. KOBAYASHI
                             UNITED STATES DISTRICT JUDGE
    14
          APPEARANCES:
    15
          For the Plaintiffs:           ELIZABETH KRISTEN, ESQ.
    16                                  Legal Aid At Work
                                        180 Montgomery Street, Suite 600
    17                                  San Francisco, California 94104
                                        PRO HAC VICE
    18
                                        MATEO CABALLERO, ESQ.
    19                                  ACLU of Hawai'i
                                        PO Box 3410
    20                                  Honolulu, Hawaii 96801

    21                                  JAYMA M. MEYER, ESQ.
                                        Simpson Thacher & Bartlett LLP
    22                                  425 Lexington Avenue
                                        New York, New York 10017-3954
    23

    24

    25




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 2 of 37   PageID #:
                                   1972
                                                                                 2


     1    APPEARANCES CONTINUED:

     2    For the Defendant             KENDALL J. MOSER, DAG
          Hawaii State Department       WILLIAM R.K. AWONG, DAG
     3    of Education:                 Office of the Attorney General-
                                        State of Hawaii
     4                                  425 Queen Street Suite 220
                                        Honolulu, Hawaii 96813
     5
          For the Defendant             LYLE S. HOSODA, ESQ.
     6    Oahu Interscholastic          LAUREN NAKAMURA, ESQ.
          Association:                  Hosoda & Bonner
     7                                  Three Waterfront Plaza
                                        500 Ala Moana Boulevard, Suite 499
     8                                  Honolulu, Hawaii 96813

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21
          Official Court Reporter:      Debra Read, RDR
    22                                  United States District Court
                                        300 Ala Moana Boulevard
    23                                  Honolulu, Hawaii 96850
                                        readit3949@gmail.com
    24
         Proceedings recorded by machine shorthand, transcript produced
    25   with computer-aided transcription (CAT).




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 3 of 37   PageID #:
                                   1973
                                                                                 3


     1   THURSDAY, SEPTEMBER 21, 2019                                   2:45 P.M.

     2                THE COURTROOM MANAGER:      Civil No. 18-00477 LEK-RT,

     3   A.B., by her parents and next friends, C.B. and D.B., et al.,

     4   versus Hawaii State Department of Education, et al.

     5          This case has been called for a hearing on Plaintiffs'

     6   Motion for Class Certification and Defendant Hawaii State

     7   Department of Education's Motion to Dismiss Plaintiffs' First

     8   Amended Complaint for Declaratory and Injunctive Relief.

     9           Counsel, your appearances for the record, please.          Please

    10   speak into a microphone.

    11                MR. CABALLERO:    Mateo Caballero from the ACLU of

    12   Hawaii, and with me are Elizabeth Kristen from Legal Aid At

    13   Work and Jayma Meyer from Simpson Thacher & Bartlett on behalf

    14   of plaintiffs.

    15                THE COURT:    Good afternoon to all of you.

    16                MR. CABALLERO:    Good afternoon.

    17                THE COURT:    Mr. Moser?

    18                MR. MOSER:    Good afternoon, Your Honor.

    19          Kendall Moser and William Awong from the Department of the

    20   Attorney General.      We represent Defendant Department of

    21   Education.

    22                THE COURT:    All right.    Good afternoon to both of

    23   you.

    24          Ms. Nakamura.

    25                MS. NAKAMURA:    Good afternoon, Your Honor.




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 4 of 37   PageID #:
                                   1974
                                                                                 4


     1          Lauren Nakamura and Lyle Hosoda on behalf of Defendant

     2   Oahu Interscholastic Association.

     3                THE COURT:    All right.    Good afternoon to both of

     4   you as well.    You may be seated.

     5                I apologize for not getting a written inclination

     6   out.   Mr. Hosoda knows we've been in trial for quite some time

     7   so -- on various trials, so I'm going to read an oral

     8   inclination and then I invite oral argument with regard to my

     9   inclination.

    10          So as to Plaintiffs' Motion for Class Certification, the

    11   court is inclined to find that plaintiffs seek to represent a

    12   class and they are therefore required to satisfy the threshold

    13   requirements of Rule 23(a) which provides that a case is

    14   appropriate for certification if:

    15          1.   the class is so numerous;

    16          2.   there are questions of law or fact common to the

    17   class;

    18          3.   the claims or defenses of the representative parties

    19   are typical of the claims and defenses of the class; and

    20          4.   the representative parties will fairly and adequately

    21   protect the interests of the class.

    22          In addition, the plaintiffs here are seeking injunctive

    23   and declaratory relief, so therefore, Rule 23(b)(2) applies,

    24   and they have to meet the requirements of that as well.

    25   Plaintiffs, of course, seek the burden -- or bear the burden of




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 5 of 37   PageID #:
                                   1975
                                                                                   5


     1   demonstrating they satisfy each of the Rule 23 requirements at

     2   issue.

     3         So what the plaintiffs want to do here is they're asking

     4   the court to certify a class of present and future Campbell

     5   High School female students who are being discriminated against

     6   on the basis of sex by the Department of Education and the Oahu

     7   Interscholastic Association and are being retaliated against by

     8   the Department of Education for complaining about

     9   discrimination.     That is the gravamen of their intentions.

    10         First, the court addresses the issue of mootness which I

    11   think has been raised, sort of confusing it with standing.              But

    12   with regard to the issue of mootness, the court is inclined to

    13   find that the plaintiffs' claims are inherently transitory

    14   enough and that the harm will most certainly repeat in the

    15   future.   In these types of cases, the named plaintiffs' here

    16   claim is capable of repetition yet evading review.           Therefore,

    17   the court's inclined to find that this exception to mootness

    18   exists in this case.

    19         Now, as to numerosity, I do have a few questions for the

    20   plaintiffs' counsel, so if you could address it at that time.

    21   Based on your representation in the pleading or on the motion,

    22   you've indicated there are hundreds of potential members

    23   because of the number of female students who are or will be

    24   athletes at Campbell High School.        In the motion you provided a

    25   table of female athletes for the 2016 to '17 school year which




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 6 of 37   PageID #:
                                   1976
                                                                                 6


     1   was 279 which was represented; for the 2017 to 2018 school year

     2   it's represented the number's 269; and for the 200 -- I mean,

     3   2018 to 2019 school year, the number represented is 198.            So if

     4   that's correct, then that would support that there are hundreds

     5   of potential members and therefore I'm inclined to find that

     6   that's sufficient to meet numerosity.

     7         But when I looked at Exhibit A and Exhibit B to the

     8   motion, it supported that there are an average of 3,106 -- I'm

     9   sorry -- 3,104 students enrolled for school years -- or that's

    10   the average for school years 2015 to 2016 and 2018 to 2019, and

    11   there's support that the female students constitute 48 percent

    12   of the student body.     So that would be approximately 1,490

    13   students.

    14         But it doesn't tell me where you get this information

    15   about the female athletes being approximately 200 or more, so

    16   if you could point that out in your oral argument.           Assuming

    17   that you can show support for that, then, you know, I think

    18   you'd be able to meet numerosity.

    19         Now, with regard to commonality, the plaintiffs identify

    20   several common questions regarding the defendants' alleged

    21   violations of Title IX.      The fact that the named plaintiffs

    22   participate in a different sport than others in the class does

    23   not defeat commonality.      Court notes in Foltz v. Delaware State

    24   University, it's a Delaware case in the District of Delaware,

    25   269 F.R.D. 419, it's a 2010 case.        There, 15 of the




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 7 of 37   PageID #:
                                   1977
                                                                                 7


     1   university's 21-member women's equestrian team initiated the

     2   action on behalf of themselves and other similar situated

     3   female athletes at the university.        The fact that they were on

     4   the equestrian team and they brought it on behalf of all these

     5   other women athletes who participated in various and sundry

     6   sports, the court there found that the fact that they were

     7   equestriennes and complaining of the university's intent to

     8   shut down the equestrian team did not defeat the fact that

     9   their claims were common with typical females who participated

    10   in other sports.

    11         So as the court understands the complaint that's been

    12   filed here, even though the named plaintiffs may play a

    13   different sport than many of the other females who play sports

    14   at Campbell High School, the common question as to all of them

    15   is in terms of sports equipment, locker room availability, the

    16   school support of their type of sport, and opportunities

    17   afforded to them and their coaches.

    18         So I'm inclined to find it is common with and typical of

    19   females who compete in high school sports at Campbell High

    20   School.

    21         With regard to adequacy, I'm inclined to find there are no

    22   conflicts of interest among the proposed class members which

    23   would preclude the named plaintiffs from meeting

    24   Rule 23(a)(4)'s adequacy requirement.

    25         Now, there is also, you know, request for injunctive and




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 8 of 37   PageID #:
                                   1978
                                                                                 8


     1   declaratory relief, so the class plaintiffs have to meet

     2   Rule 23(b)(2) requirements.       As the Ninth Circuit has

     3   explained, Rule 23(b)(2) requirements are as stated in

     4   Wal-Mart Stores, Inc. V. Dukes, "And where members of a

     5   putative class seek uniform injunctive or declaratory relief

     6   from policies or practices that are generally applicable to the

     7   class as a whole, then typically Rule 23(b)'s requirements are

     8   met," and I'm inclined to find that here so with regard to the

     9   Rule 23(b)(2).

    10         And lastly, I'm inclined to appoint lead counsel for

    11   plaintiffs, specifically ACLU Foundation.

    12         So that's the court's inclination.        It is an inclination.

    13   I set forth my inclination to give you an idea what I'm

    14   thinking about and particular things I'd like you to address;

    15   however, I acknowledge you know the case much better than I do

    16   and you have prepared all the exhibits and the declarations, so

    17   if there's something that you believe I've missed or that I

    18   should take a second look at, I would ask you to mention that

    19   in oral argument so that I can go over that information.

    20         Given my inclination, though, I'm going to ask the

    21   defendants first to address the court's inclination, and then I

    22   would like the plaintiffs -- you're welcome to argue whatever

    23   you want to -- but I'd like you to address my question with

    24   regard to numerosity.

    25         All right.    Mr. Moser.




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 9 of 37   PageID #:
                                   1979
                                                                                 9


     1                MR. MOSER:    Your Honor, the first point in the

     2   Court's inclination was the applicability of the inherently

     3   transitory exception to mootness, and I hope I do this in the

     4   order I should do it, but I'd like to address that first.

     5         Of course, that's part of the plaintiffs' argument in

     6   their reply memo that the inherently transitory exception to

     7   mootness applies to the claims made by A.B. and T.T.

     8         It's the Department of Education's position that that

     9   exception is irrelevant because both A.B. and T.T.'s claims

    10   fail for the same reasons as A.M.B.'s claim.

    11         And just to maybe get to the point as to why I believe

    12   those claims fail -- and I'm bearing in mind the Court's

    13   inclination as to commonality -- A.B. and T.T. played water

    14   polo at the same aquatic center where there is no argument that

    15   there's disparity between the girls' and the boys' facilities.

    16   So what I'm getting at is that it's our position that A.B. and

    17   T.T. did not have claims in their own rights.

    18         And if I might back up, I would say that to be a class

    19   representative, a named plaintiff must have a claim in her own

    20   right and be a member of the class.        A.B.'s claim must be

    21   complete in and of itself and she cannot bootstrap any of the

    22   elements off other putative class members.

    23         As I said, A.B. plays water polo, and both the girls and

    24   boys at Campbell High School use the facilities at the K. Mark

    25   Takai Veterans Aquatic Center in Waipio.         A.B. has not pled




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 10 of 37   PageID #:
                                    1980
                                                                                  10


     1   disparity between the girls' and the boys' facilities there nor

     2   is there, in fact, any disparity between the facilities there.

     3          A.B. is not receiving a program that is inferior to

     4   similarly-situated boy athletes.

     5          Now, A.B. has submitted a declaration from a Campbell High

     6   schoolgirl who plays soccer, and she is the subject of the

     7   pending motion to file a Second Amended Complaint.           In that

     8   declaration, that girl, identified as by initials A.P., states

     9   that she, "as a soccer player receives unequal treatment

    10   compared to the boys at Campbell who play soccer," and that

    11   declaration might have supported class certification if A.B.

    12   herself stated the claim in her own right.         But A.B. can't rely

    13   on other putative class members to fill in the holes in her

    14   claim.

    15                THE COURT:    Agreed.     But if you look at her

    16   declaration, she clearly states about the mistreatment of

    17   playing time, the practice facilities -- this is at

    18   paragraph 14 of her declaration.

    19                MR. MOSER:    Your Honor, if I may, I'm sorry -- very

    20   sorry to interrupt.      Are we referring to A.M.B.'s declaration

    21   or A.P.'s declaration?      I just want to make sure I'm looking at

    22   the right thing.

    23                THE COURT:    Oh, okay.    A.B.   You're saying A.B.

    24   cannot meet the --

    25                MR. MOSER:    A.P.   I'm sorry --




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 11 of 37   PageID #:
                                    1981
                                                                                   11


     1                THE COURT:    Oh, I'm sorry.

     2                MR. MOSER:    Yeah.    The new -- well, potential new

     3   plaintiff in the case, A.P., as in Paul.         She's the young woman

     4   who plays soccer, and her declaration was submitted after the

     5   fact in support of a motion for class certification.

     6          But my contention is that --

     7                THE COURT:    Well, you're talking about water polo,

     8   right?

     9                MR. MOSER:    That's where A.M.B. plays.

    10                THE COURT:    Right.

    11                MR. MOSER:    And my argument is that because there's

    12   no disparity at the water polo facility or the aquatics

    13   facilities, the best that A.M.B. is able to do is get a

    14   declaration from another young woman named A.P., as in Paul,

    15   who says essentially that the soccer facilities for the girls

    16   aren't the same --

    17                THE COURT:    Right.   So I'm talking about A.B.       She

    18   brings claims on her own with regard to water polo that she

    19   has --

    20                MR. MOSER:    Yes.

    21                THE COURT:    -- that's inherently transitory.

    22                MR. MOSER:    Yes, if she had a claim in her own

    23   right.

    24                THE COURT:    That's what I'm saying.      She has a claim

    25   in her own right, though.




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 12 of 37   PageID #:
                                    1982
                                                                                  12


     1                 MR. MOSER:   And I guess that's where we differ.

     2                 THE COURT:   Yeah.

     3                 MR. MOSER:   And of course --

     4                 THE COURT:   So that's why I asked you to look at

     5   A.B., as in boy's, declaration or affidavit, right?

     6                 MR. MOSER:   And I'm sorry.     Paragraph 14 was it,

     7   Your Honor?

     8                 THE COURT:   Paragraph 14, paragraph 15,

     9   paragraph 16, 17.      So there she makes specific -- or she gives

    10   specific testimony with regard to unequal treatment of girls'

    11   water polo team and girls' sports.        Specifically as to the

    12   water polo team, she was saying, "The practice facilities are

    13   never booked on time, never up to par.         Every year we started

    14   practice without a pool on time and also practice right next

    15   door to our competitors.       Our equipment was not up to

    16   regulation.     It was a constant safety hazard.       The water polo

    17   goals were never provided by Campbell," paragraph 16,

    18   "inconsistent coaching," and so forth.

    19          So that indicates more of a policy and -- I mean, even

    20   though they have the same pool facility as the boys, the issue

    21   that she seems to raise is that the provision of -- that there

    22   was a policy not to provide them with equal footing in terms of

    23   availability of the pool, equipment, et cetera.          So I'm trying

    24   to understand your position that she doesn't at least raise an

    25   arguable claim on her own behalf.




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 13 of 37   PageID #:
                                    1983
                                                                                  13


     1                MR. MOSER:    Well, I guess that's all that I can say

     2   about that, what I've already said.        Perhaps counsel for

     3   co-defendant might maybe fill in some of that -- the blanks

     4   that I might have left.

     5                THE COURT:    Okay.

     6                MR. MOSER:    If I may, Your Honor, there is one other

     7   thing that I'd like to say.        It's not specifically a point

     8   which the Court raised in its inclination, but it's with regard

     9   to the proposed class definition, and the Court has already

    10   read what the proposed class definition is.

    11          We think that the class is not adequately defined or

    12   ascertainable based on objective criteria.         As the Court notes,

    13   the proposed class includes all female students at Campbell

    14   regardless of whether they -- the athletic needs of both sexes

    15   are being accommodated equally and regardless whether there is

    16   no disparity between the girls' and boys' programs, and we've

    17   already kind of talked about the aquatic center.

    18          As the Court knows, Rule 23 requires a court's

    19   certification order to define the class and class claims issues

    20   or defenses; of course that's Rule 23(c).         So in addition to

    21   the certification prerequisites, the four which have already

    22   been laid out by the Court, in Lilly v. Jamba Juice, which is a

    23   case from the Northern District of California, the court said,

    24   "While it is not an enumerated requirement of Rule 23, courts

    25   have recognized that in order to maintain a class action, the




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 14 of 37   PageID #:
                                    1984
                                                                                  14


     1   class sought to be represented must be adequately defined and

     2   clearly ascertainable."      And I don't think there's any, you

     3   know, dispute about that amongst anybody.

     4          In Moore's Federal Practice, if I might quote from there,

     5   it says, quote, "Although the text to Rule 23(a) is silent on

     6   the matter, a class must not only exist, but the class must be

     7   susceptible of precise definition.        There can be no class

     8   action if the proposed class is 'amorphous' or 'imprecise.'"

     9   So the criteria must be objective.

    10          And finally, one other case from the Eastern District of

    11   California which came out a little earlier this year, case

    12   called Wilcox v. Swapp --

    13                THE COURT:    Is this in your brief?

    14                MR. MOSER:    I'm afraid it is not.

    15                THE COURT:    Yeah, then I cannot let you argue it.

    16                MR. MOSER:    All right.

    17                THE COURT:    You can ask me to provide a

    18   supplemental, but I don't recall it in your briefing.

    19                MR. MOSER:    Okay.   Well, essentially, I guess what I

    20   would say is that a class definition has to be based on

    21   objective criteria.      So when you have something like the

    22   proposed class definition here, it says in part, quote, "or

    23   were deterred from participating in athletics at Campbell."

    24   That is subjective criteria.       And deterred by whom?      Deterred

    25   by what?    This is precisely the kind of criteria that would




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 15 of 37    PageID #:
                                    1985
                                                                                   15


     1   make an unmanageable class, so we think the Court should reject

     2   the class in its proposal.

     3          Thank you.    That's all I have at this point.

     4                THE COURT:    All right.    Thank you.

     5          Ms. Nakamura?

     6                MS. NAKAMURA:     Thank you, Your Honor.        If I could

     7   ask your indulgence, I know in your inclination you didn't

     8   necessarily --

     9                THE COURT:    Wait.   I'm sorry, Ms. Nakamura.

    10          Can you hear her?

    11          We're going to take a brief recess and we're going to have

    12   our IT person come up.

    13          (Brief recess.)

    14                THE COURT:    All right.    We're back on the record.

    15          All right.    The record will reflect the presence of

    16   counsel.

    17          Ms. Nakamura, your argument.

    18                MS. NAKAMURA:     Thank you.

    19          As I was saying, I know the Court's inclination did not

    20   specifically reference standing and addressed mostly mootness,

    21   but if I could ask for a brief indulgence to discuss some

    22   standing issues.

    23                THE COURT:    Yes.

    24                MS. NAKAMURA:     The class definition as stated in the

    25   moving papers is "all present and future Campbell female




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 16 of 37   PageID #:
                                    1986
                                                                                  16


     1   students and potential students who participate, seek to

     2   participate, and/or are or were deterred from participating in

     3   athletics at Campbell High School."

     4          Now, as a putative class representative, A. -- they must

     5   be -- A.B. and T.T. must be members of that class.           Having

     6   graduated from Campbell High School, they are, in fact, no

     7   longer members of the class.

     8          As it -- as counsel pointed out, DOE counsel pointed out,

     9   in Allee v. Medrano, "A named plaintiff cannot require standing

    10   through the back door, essentially bringing an action on behalf

    11   of others that would have suffered -- that -- who suffered an

    12   injury that would have afforded them standing had they been

    13   named plaintiffs."

    14          Now, this becomes particularly significant because while

    15   plaintiffs argue that standing is measured at the time of the

    16   filing of the complaint, and even if A.B. and T.T. lose

    17   standing, they can still continue to be named plaintiffs.

    18          But in situations where plaintiffs seek injunctive relief,

    19   like here, the plaintiff must demonstrate that they

    20   are -- there is a sufficient likelihood that they will again be

    21   wronged in a similar way.       A case on point would be City of

    22   Los Angeles v. Lyons which involved a plaintiff where the court

    23   found that he lacked standing to pursue injunctive relief

    24   against the police where he was unable to demonstrate that

    25   there was a likelihood that he would again suffer from future




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 17 of 37   PageID #:
                                    1987
                                                                                  17


     1   chokeholds.

     2          Similarly, in Mansourian v. Regents citing Flint v.

     3   Dennison, the court held that, "Generally, once a student

     4   graduates, he no longer has a live case or controversy

     5   justifying declaratory or injunctive relief."

     6          Now, with respect to plaintiff A.M.B. who is not graduated

     7   but a -- I believe a sophomore at Campbell High School, it is

     8   the defendant's position that she is not a member of the class

     9   because the conduct she is complaining about has since been

    10   rectified.

    11          Further, in A.M.B.'s own declaration at paragraph 10, it

    12   states, "I learned about some of the ways that female athletes

    13   are treated unequally through my exposure to the problems that

    14   my older sister, A.B., and the water polo team experienced over

    15   the past few years.      For example, I saw how the water polo team

    16   had to practice at the beach because they did not have access

    17   to a practice pool.      I always see the female athletes carrying

    18   their sports gear around campus all day, but I never see male

    19   athletes carrying their stuff around all day."          Now, notably

    20   A.M.B.'s declaration does not state that she herself has

    21   experienced these issues, but that they're experiences she

    22   observed through A.B. and T.T.

    23          Now, with respect to the Court's point regarding mootness,

    24   while the Court's inclination is that the offenses claimed here

    25   are inherently transitory, essentially capable of repetition




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 18 of 37   PageID #:
                                    1988
                                                                                  18


     1   yet evading review, the holding in Sosna v. Iowa is relevant

     2   here.    There the court held that, "A litigant must have a live

     3   claim at the time the class is certified; therefore, to prevail

     4   on the instant motion, the plaintiffs must be members of the

     5   class," which is our position that none of them are.

     6           Now, specifically prior to class certification, the class

     7   itself has no legal status outside of the interests of the

     8   plaintiff.    Therefore, once class certification is granted, the

     9   class then retains legal status separate from the plaintiff,

    10   and the class then may continue despite the named plaintiffs

    11   having either standing -- lost standing or being moot.

    12           Today the class is not certified and therefore it has no

    13   legal status outside of the plaintiffs' lack of standing and

    14   mootness issues, which would allow the class action to proceed

    15   without the named plaintiffs.

    16           Particularly on point for mootness is a case Kuahulu v.

    17   Employers insurance of Wausau, 557 F.2d 1334, (9th Cir. 1977).

    18   There the court held that where a class was not certified

    19   before an appellant's claim became moot, the court is required

    20   to dismiss the entire appeal as moot.         Now, if you look at the

    21   facts of that particular case, it involved the withholding of

    22   disability benefits that the plaintiff were -- or they were

    23   withhold or discontinued.       Now, the state decided during

    24   appeals process that it would, in fact, reinstate the

    25   disability benefits, essentially mooting Mr. Kuahulu's claims.




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 19 of 37   PageID #:
                                    1989
                                                                                    19


     1          Now, this injury is very similar to what is being asserted

     2   here where, such as here, the injuries complained about have

     3   been resolved, such as a locker room being revised to include

     4   both male and female teams, and equipment having since been

     5   remedied or new equipment having been provided.          Both

     6   situations can fall under the definition of capable of

     7   repetition but evading review --

     8                THE COURT:    Yes, but on point is In Re:       National

     9   Collegiate Athletic Association Athletic Grant-In-Aid Cap

    10   Antitrust Litigation v. National Collegiate Athletic

    11   Association which is a Northern District of California case.

    12   And there the same thing happened with regard to this.            And so,

    13   "On a motion to seek class certification, if a plaintiff's

    14   claim becomes moot before the district court certifies the

    15   class, the class action normally also becomes moot.             However,

    16   under the inherently transitory exception to mootness, a

    17   district court may certify a class even though the plaintiffs'

    18   representatives' claims are moot.        When the claims are so

    19   inherently transitory that the district court will not have

    20   enough time to rule on a motion for class certification before

    21   the proposed representative's individual interests expire and

    22   such claims will repeat as to the class because other persons

    23   similarly situated will have the same complaint."

    24          There, factually, it's very close to this case.           It was

    25   litigation against the National Collegiate Athletic




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 20 of 37   PageID #:
                                    1990
                                                                                  20


     1   Association, the NCAA, based on allegations that the NCAA

     2   conspired to impose a cap on the amount of compensation schools

     3   could provide to student athletes, so they had class

     4   representatives or three separate classes.

     5          But similarly, as here, you know, there were going to be

     6   students who were going to graduate, and that's what happened.

     7   She had standing at the time because she was a student.            Since

     8   then she's graduated.      That's going to happen with --

     9   eventually, God willing, all members of the class will be

    10   graduating from high school, right?        So that's the whole

    11   transitory nature.

    12          So even though it becomes moot, maybe they made, you know,

    13   changes in the policy and so forth as to the water polo team,

    14   but because they're at least making the allegations that it's

    15   systemic, that these policies are denying other female athletes

    16   access to locker rooms and travelling outside the state and so

    17   forth, those are always capable of repetition yet evading

    18   review, right?

    19          And so even though I agree with you, the general rule is

    20   if the class plaintiffs' claims become moot, then it moots it

    21   out before you can certify the class, where we are now.            But I

    22   think that's the whole point where I sort of led with that

    23   transitory mootness because I don't think standing's the issue,

    24   quite frankly, and that's why I didn't address it, but I think

    25   mootness is.




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 21 of 37   PageID #:
                                    1991
                                                                                  21


     1          But when I look at the education cases, both this case,

     2   the Northern District case, the Delaware State University case,

     3   this Utah case, Jordan District -- School District which

     4   involves a group of female students who want more athletic

     5   opportunities, including a football team, at their high

     6   schools, that's what they were suing for.         It's the same kind

     7   of situation 'cause you have these girls who can only

     8   participate for four years.       So at some point, depending how

     9   the litigation moves along, you know, they're going to graduate

    10   and it'll become -- their claims will become moot, but then the

    11   issue still remains, the policies.

    12          So I agree with you that the general rule is it's moot as

    13   to the named plaintiff, but it's that transitory nature of it.

    14   So when I look at the education cases as opposed to insurance

    15   benefits or something, is there -- is there an education case,

    16   a student athlete education case that you can point to me that

    17   says no, that's not inherently moot or transitory in nature so

    18   that you have this exception to the mootness rule?

    19                MS. NAKAMURA:     At the moment I don't have one with

    20   me.   If I do find one, if I may be allowed to submit

    21   supplemental --

    22                THE COURT:    Absolutely.    Sure.   And I think

    23   Mr. Moser wanted to submit something on the case that he didn't

    24   cite in his brief but wants to rely on.

    25                MS. NAKAMURA:     Thank you.




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 22 of 37   PageID #:
                                    1992
                                                                                  22


     1          With respect to the point the Court made regarding

     2   numerosity, OIA would also like to point out that in addition

     3   to not establishing where the 200 to 278 number came from, also

     4   the plaintiffs have not provided any evidence regarding how

     5   many girls seek to or -- and/or are deterred from participating

     6   in athletics in Campbell.       As that is a portion of their own

     7   class definition, they are also required to provide some sort

     8   of statistical evidence or testimonial evidence regarding that.

     9          Now --

    10                THE COURT:    So let me ask you on that.        If they can

    11   provide support for the number as to female student athletes

    12   who have been denied equal access to practice facilities,

    13   opportunities, et cetera, but they cannot show anything as to

    14   those who have sought or been deterred student athlete

    15   experiences, would you agree then that the class can be

    16   certified as to those female student athletes who have been

    17   denied or who are making a claim that they've been denied

    18   athletic opportunity?

    19                MS. NAKAMURA:     Yes, Your Honor.     If they are able to

    20   provide the sufficient evidence as to the first prong that you

    21   discussed and the class definition is therefore then narrowed

    22   or tailored to what they can establish at class certification,

    23   then, yes, then the class at least on the numerosity prong

    24   could be certified.

    25                THE COURT:    All right.    I think you're right, yeah.




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 23 of 37   PageID #:
                                    1993
                                                                                  23


     1                MS. NAKAMURA:     Now, with respect to the adequacy of

     2   representation, I believe that the plaintiffs have kind of

     3   missed the point of the OIA argument.         We do understand that a

     4   class -- or a Title IX class action would require an analysis

     5   of a program-wide situation; however, with respect to the

     6   adequacy and also inherently the typicality of the claims

     7   named, the claims of water polo or swimming students -- or

     8   female athletes would not adequately -- or are typical of the

     9   other class members.

    10          Now, the purpose of the class action is to -- it was

    11   designed to be an exception of the usual rule that would allow

    12   only a named plaintiff to pursue their own interest, the goal

    13   being to save judicial resources and litigate issues

    14   potentially affecting every class member.

    15                THE COURT:    Right.

    16                MS. NAKAMURA:     So, as such, the fortunes of the

    17   plaintiff become the fortunes of the class members.

    18                THE COURT:    Right.   But even though they're asking

    19   for specific things that are specific to soccer that may not be

    20   identical to softball or another sport, they are talking about

    21   funding, unequal policies, access to equipment, access to -- or

    22   opportunities to travel outside Oahu to compete, venues.

    23          So, you know, nobody's going to have a water polo, you

    24   know, tournament at, you know, Aloha Stadium, so I don't think

    25   they have to have that exact thing.        But they're claiming that,




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 24 of 37   PageID #:
                                    1994
                                                                                  24


     1   you know, there's a disparity in general in sort of the

     2   elite -- or the more, I guess, elite locales for the

     3   competitions -- right? -- for the boys and the girls in a

     4   particular sport.      But that doesn't mean that means only Aloha

     5   Stadium.    I mean, they're meaning comparable with regard to

     6   that.

     7           So it doesn't have to be identical.       It's typical, right?

     8   It's typical.     So it's a policy that is treating -- at least

     9   based on their allegations -- are treating the boys' and girls'

    10   teams in a disparate fashion -- right? -- differently,

    11   and -- and not marginally differently, but significantly

    12   differently in terms of quality, access, et cetera.

    13           So I understand what you're saying, but I'm not persuaded

    14   like only the softball girls get to be part of a class and then

    15   there's not enough water polo girls, so they can't be a class.

    16   That can't be it 'cause they're attacking policies that the DOE

    17   and the OIA have that goes throughout girls' sports versus

    18   boys' sports.

    19                MS. NAKAMURA:     My point is that there are specific

    20   and unique defenses with respect to the water polo and swimming

    21   teams that would inherently distract from these putative class

    22   representatives from adequately representing the class as a

    23   whole, because there are unique defenses, like, for example,

    24   the lack of a swimming pool facility.         As Mr. Moser pointed

    25   out, there is no swimming pool at Campbell High School and




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 25 of 37   PageID #:
                                    1995
                                                                                  25


     1   therefore both the male and female swim teams have to practice

     2   off-site.    And further, there is not even a boys' water polo

     3   team to compare the girls in a, quote/unquote, inequities to.

     4                 THE COURT:   Right.   But doesn't have to

     5   be -- Title VII's[sic] not -- doesn't only limit you to a exact

     6   sport requirement, because there's no girls' football team

     7   either.     But you can't give the boys' football team a billion

     8   dollars and all the equipment they want and, you know, let them

     9   play at Aloha Stadium every time, and then you let the girls'

    10   soccer team, you know, play, you know, on some back lot

    11   somewhere with no lights, or -- you know what I mean?

    12          But, yeah, they don't have a football team, but you have,

    13   you know, another sports team that you're treating in a

    14   disparate way.     I think Title IX would cover that.        I mean, you

    15   don't have to have, you know -- you can have a girls'

    16   equestrian team but you don't have a boys' equestrian team

    17   because there's no interest in it, but that doesn't mean that

    18   you can give the girls' equestrian team super-duper treatment

    19   and not -- and then discriminate against the boys' wiffle ball

    20   team based on, you know, you don't value that as much.            You

    21   have to give equal opportunity and access, and that's what

    22   they're asking.

    23          I do agree with you on that seek and were deterred from.

    24   I have a problem with that also with the numerosity, but...

    25                 MS. NAKAMURA:    Okay.   And understanding the Court's




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 26 of 37   PageID #:
                                    1996
                                                                                   26


     1   position, I would like to, just to clear the record,

     2   distinguish the instant case from the moving papers of

     3   plaintiffs with respect to the citation of Foltz v. Delaware.

     4          The speculative argument that is put forth in Foltz was

     5   that if the university otherwise satisfies the obligations

     6   under Title IX, then at that point it will become possible that

     7   the named plaintiff will not adequately represent the interests

     8   of the class and maybe abandon their stated commitment.            That

     9   is not what the defendants are arguing here.          We're simply

    10   arguing that there are unique defenses and strategies

    11   particular to the current status of the named plaintiffs that

    12   would detract from and defeat the prong of adequate

    13   representation.

    14                THE COURT:    Well, then once the class is certified,

    15   they can always seek to have another class representative,

    16   right?    So just because you have certain defenses to the class

    17   plaintiff, though, doesn't really put her in conflict to the

    18   others, in other words, all the water polo plaintiffs, because

    19   you might have a defense saying, hey, you know, we're not

    20   required to spend a million dollars to build you a new pool,

    21   you know, and the boys don't have that too, so we're not in

    22   violation of Title IX.      That might be a defense, but that

    23   doesn't necessarily place her in conflict with the other

    24   plaintiffs because the other plaintiffs are also owed a certain

    25   duty under Title IX -- right? -- vis-à-vis their sport.




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 27 of 37   PageID #:
                                    1997
                                                                                  27


     1          So it doesn't put them in conflict with one another, and

     2   that's really what the case law goes to with regard to, you

     3   know, the conflict aspect of the class representative.

     4                MS. NAKAMURA:     And to that point, I would note that

     5   there -- in the moving papers with respect to supporting that

     6   there are other class members of this, the moving papers only

     7   have declarations as to the named plaintiffs as -- and their

     8   parents.    There are cases in which they -- the courts have used

     9   the lack of any declarations from a putative class member or

    10   several putative class members to find that the named

    11   plaintiffs have not met the elements of typicality and adequate

    12   representation.

    13                THE COURT:     Okay.   Thank you.

    14                MS. NAKAMURA:     Thank you.

    15                THE COURT:     All right.

    16                MS. KRISTEN:     Good afternoon, Your Honor.

    17                THE COURT:     Good afternoon.      If you could just speak

    18   into the microphone.      We're having some difficulty and I want

    19   to make sure --

    20                MS. KRISTEN:     Can you hear me?

    21                THE COURT:     -- our court reporter -- thank you.

    22                MS. KRISTEN:     Thanks.

    23          This civil rights case is about ensuring the girls at

    24   Campbell High School finally get that level playing field that

    25   they were promised almost 50 years ago.          And I very much




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 28 of 37    PageID #:
                                    1998
                                                                                   28


     1   appreciate Your Honor's inclination to grant class

     2   certification here and your sophisticated understanding of the

     3   way in which Title IX works as a total programatic analysis.

     4           As you know, plaintiffs have presented three Title IX

     5   claims here.     The first has to do with equal treatment and

     6   benefits, and that necessarily requires a total program

     7   analysis.

     8           The second has to do with equal participation

     9   opportunities, also looks at the entire athletic program and

    10   whether girls and boys are getting a fair share of those

    11   athletic resources.

    12           And finally, we have a claim for class-wide retaliation.

    13           All of these claims are appropriate for class treatment

    14   and other district courts within the Ninth Circuit have

    15   certified classes with the identical definition that's

    16   presented here.     I'm happy to talk further about some of the

    17   definitional issues, if you like, Your Honor, but I did want to

    18   get to your specific question around numerosity.             And I know

    19   you wanted to know a little more about where those numbers came

    20   from with respect to the number of athletes.

    21           And, of course, had defendants contested our numbers in

    22   any way in their opposition, we certainly would have put in

    23   more information in our reply brief.         So I apologize that Your

    24   Honor feels that there could have been a little bit more on

    25   that.




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 29 of 37   PageID #:
                                    1999
                                                                                  29


     1          But if you look at Exhibit B to my declaration in the

     2   moving papers, we've provided documents that we received from

     3   the DOE in response to a UIPA request.

     4                THE COURT:     Right, right, I did see that.       I did see

     5   that Exhibit B, but, quite frankly, I'm not going to count up

     6   all these numbers.

     7                MS. KRISTEN:     Understood, Your Honor.

     8                THE COURT:     Count how many were the girls and how

     9   many were the boys.

    10                MS. KRISTEN:     So what we did is we did count up all

    11   the numbers and we had to make some assumptions because the

    12   defendants did not provide us with complete data.            Despite

    13   initiating discovery since January, we still have not gotten

    14   the participation data that's as complete and accurate as we

    15   would like it and --

    16                THE COURT:     So where is it in your affidavit or

    17   declaration how many girls based on this Exhibit B?

    18                MS. KRISTEN:     What I put in -- in my declaration in

    19   paragraph 7 was just the documentation and where the

    20   documentation came from with respect to Exhibit B.            And so I

    21   understand Your Honor's point that you really wanted to learn

    22   more about the methodology and how exactly these numbers came

    23   about, and we can certainly provide a supplemental declaration,

    24   if that is something that would be helpful to the Court.

    25                THE COURT:     Well, it won't be helpful to me.       It'll




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 30 of 37   PageID #:
                                    2000
                                                                                  30


     1   be fatal to your case because you folks have the burden of

     2   proving that you meet each of the requirements, and numerosity

     3   is right up there with the number one requirement.

     4          So, you know, I'll give you leave -- I'm going to give

     5   them leave too -- to further supplement the record, but so I

     6   would specifically want you to do that because without that

     7   information, it's just there unsupported and then I couldn't

     8   rely on that.     So...

     9                MS. KRISTEN:     I understand that Your Honor has an

    10   independent obligation to satisfy yourself that we've met the

    11   numerosity requirement.      We do not believe that numerosity was

    12   contested here, but we will be happy to supplement the

    13   record --

    14                THE COURT:     Well, it's not -- I don't know if it's

    15   contested, but clearly Rule 23 requires you folks to prove each

    16   of the requirements of Rule 23.        So just because they're

    17   willing to accept that or they're challenging it on other

    18   grounds doesn't let you slide on what your requirement is under

    19   the law.

    20                MS. KRISTEN:     I understand your point, Your Honor.

    21                THE COURT:     Okay.   So what about the other aspect

    22   that we're talking about?       They're saying that you're overbroad

    23   in terms of the class that you're asking to certify; that I

    24   think Ms. Nakamura -- and I thank her for conceding that -- if

    25   you can show the numbers, then those current and future female




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 31 of 37   PageID #:
                                    2001
                                                                                  31


     1   athletes who would participate, who have or would participate

     2   in sports -- if you can show that number basis for it, that

     3   would meet numerosity for that.

     4          But she was saying -- or what I took her argument to be,

     5   that the other part of what you're seeking certification on,

     6   those who attempted or were deterred from participating,

     7   there's no evidence how many girls that was, and isn't that

     8   something that's so speculative it can't be captured and

     9   therefore I can't certify the class as to those girls?            Or are

    10   you seeking those girls?

    11                MS. KRISTEN:     Yes, Your Honor, we are seeking those

    12   girls and we do believe that there is evidence in our motion

    13   with respect to girls that were cut from teams.          Now, I -- I

    14   concede that we don't have the exact specific numbers because

    15   the defendants have not provided that information, but there

    16   were cuts of girls in volleyball and softball, possibly soccer

    17   and basketball.     There was -- there was information in our

    18   motion that girls were participating in a jujitsu club that was

    19   disbanded that possibly could have become an interscholastic

    20   sport.

    21          And the defendants have -- have not produced any evidence

    22   that they've ever surveyed girls, but our belief is that girls

    23   are interested in playing sports and that they're deterred.

    24   And some of our clients' declarations say that because these

    25   facilities are so bad, girls are deterred from playing sports.




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 32 of 37   PageID #:
                                    2002
                                                                                  32


     1   They don't want to go out for the team, they don't have access

     2   to these locker rooms.

     3          While we don't have a precise number, I don't believe that

     4   that's what's required, especially when we're also talking

     5   about future girls where joinder is impractical.

     6          So we believe that the evidence that we presented so far

     7   with respect to the facilities, with respect to the named

     8   plaintiffs, the putative class members about the terrible

     9   conditions that they're enduring in the athletic program show

    10   that girls are deterred in sufficient numbers -- in addition to

    11   the girls that are participating in athletics -- to satisfy

    12   numerosity.

    13                 THE COURT:   Well, okay.     I'm not persuaded with

    14   regard to that because that seems too speculative to me.            I

    15   mean, it does make common sense that if you have really junk

    16   facilities that a lot of girls are going to look at that and

    17   think I rather play AYSO or club ball or whatever than play

    18   interscholastic sports.      I get that.     That makes sense on a

    19   common sense level.

    20          But I can't find numerosity based on, well, that makes

    21   sense.    So, you know, there's -- what? -- 1490 girls and of

    22   that there's 200 female athletes, so that leaves 1200 that

    23   might have participated in some kind of sport?          I can't -- I

    24   mean, I don't think the law allows me to do that.            So I'll let

    25   you do additional briefing with regard to that as well.




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 33 of 37   PageID #:
                                    2003
                                                                                  33


     1                MS. KRISTEN:     Thank you, Your Honor.     I appreciate

     2   that.

     3           And then just with respect to the ascertainability issue,

     4   I understand there may be some supplemental briefing on that,

     5   but I do believe that there's a Ninth Circuit case that has

     6   come out in 2017 that makes it clear that in the Ninth Circuit

     7   there is no such ascertainability requirement with respect to

     8   class actions, and so I don't believe those cases that are

     9   cited -- again, I didn't see them in the brief so I can't

    10   address all of them -- but I don't believe those are relevant.

    11           And then I would just -- if you have another moment, I

    12   would like to turn this to my colleague, Mateo Caballero, to

    13   address some of the standing and mootness arguments, if you'd

    14   like to hear a little more argument on that.

    15                THE COURT:     Okay.   I'm happy to hear it, but I don't

    16   want you also to snap success -- snatch success -- or defeat

    17   from the jaws of success.       So proceed at your -- at your

    18   leisure, but also having been forewarned, yeah.

    19                MR. CABALLERO:     Thank you.

    20                THE COURT:     Right now I'm persuaded that there's,

    21   you know, inherent transitory mootness, but go ahead.

    22                MR. CABALLERO:     I'll be very brief, Your Honor.

    23           I agree here the claims are inherently transitory because

    24   plaintiffs graduate all the time, the class is changing, and

    25   it's fluid; yet, the issues remain unaddressed.




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 34 of 37   PageID #:
                                    2004
                                                                                  34


     1          And it's not just that, Your Honor.        I would say it's also

     2   a question of allowing seniors to bring these types of

     3   lawsuits, otherwise, they wouldn't be able to ever -- you know,

     4   not just Title IX, but all sorts of other civil rights statutes

     5   wouldn't apply to seniors and they wouldn't be able to seek

     6   injunctive relief.

     7          And finally, you know, it would create all sorts of

     8   perverse incentives if the inherently transitory exception did

     9   not apply because, for example, you know, they could eliminate

    10   a sport, just to, you know, get rid of standing, or get rid of

    11   an injury, or they could cut someone from the team.           And so

    12   without that exception, you know, it does create all sorts of

    13   perverse incentives on the part of DOE and athletic directors.

    14          That's it.    Thank you.

    15                THE COURT:     Thank you.   I agree.

    16          So let's talk about the briefing schedule then.          How about

    17   if I give plaintiffs a week to provide me the documentation

    18   with regard to the number of female athlete students?

    19          And there's something else you wanted to address as well?

    20                MS. KRISTEN:     It was the deterred issue, Your Honor,

    21   and whether we could provide some additional information.

    22                THE COURT:     Yes, yeah.   Exactly, yeah.      So the basis

    23   for your wanting the -- the basis of your support for including

    24   in the class certification those girls who wanted to

    25   participate but were unable to and/or were deterred, right,




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 35 of 37   PageID #:
                                    2005
                                                                                  35


     1   from even going out for the sport.

     2           So if I can have that in a week, which gives us to what

     3   date?

     4                 THE COURTROOM MANAGER:        September 26.

     5                 THE COURT:     September 26th.

     6           And then for the defense, if you could get to the court

     7   and to counsel by that same date the additional citations and

     8   positions that you folks were taking with regard today.

     9           And then I'll give you both a week after that to respond

    10   to the additional briefing that you folks have provided.

    11                 THE COURTROOM MANAGER:        October 3rd.

    12                 THE COURT:     October 3rd.    And so brevity is the sole

    13   of wit, so I do not want like a 50-page documentation on these

    14   things.     So I will ask you to keep it to 10 pages or less with

    15   regard to any submissions, both the initial as well as any

    16   response.

    17           All right?   Is there anything else that we need to address

    18   on behalf of the plaintiffs, Ms. Kristen?

    19                 MS. KRISTEN:    Yes, Your Honor.     I just wanted to

    20   clarify that 10 pages or less, would that also include any

    21   exhibits that we might need to attach to show the numerosity?

    22                 THE COURT:     No.

    23                 MS. KRISTEN:    Okay.    Thank you, Your Honor, for that

    24   clarification.

    25                 THE COURT:     Okay.    Mr. Moser, anything on behalf of




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 36 of 37   PageID #:
                                    2006
                                                                                   36


     1   your client, the DOE?

     2                MR. MOSER:    No.   Thank you very much, Your Honor.

     3                THE COURT:    Ms. Nakamura, anything on behalf of your

     4   client, the OIA?

     5                MS. NAKAMURA:     Nothing further, Your Honor.       Thank

     6   you.

     7                THE COURT:    All right.    Well, I thank all of you for

     8   the briefing and excellent oral argument.         I wish you an

     9   excellent afternoon and evening.

    10          We're in recess.     Good day.

    11                (Proceedings concluded at 3:38 P.M.)

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                              UNITED STATES DISTRICT COURT
Case 1:18-cv-00477-LEK-RT Document 124 Filed 10/07/19 Page 37 of 37   PageID #:
                                    2007


     1                        COURT REPORTER'S CERTIFICATE

     2

     3                    I, DEBRA READ, Official Court Reporter, United

     4   States District Court, District of Hawaii, do hereby certify

     5   that pursuant to 28 U.S.C. §753 the foregoing is a complete,

     6   true, and correct transcript of the stenographically reported

     7   proceedings held in the above-entitled matter and that the

     8   transcript page format is in conformance with the regulations

     9   of the Judicial Conference of the United States.

    10
                          DATED at Honolulu, Hawaii, September 21, 2019.
    11

    12

    13                              /s/ Debra Read

    14                              DEBRA READ, CSR CRR RMR RDR

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                              UNITED STATES DISTRICT COURT
